IN THE SUPREME COURT OF THE STATE OF DELAWARE

RUSSELL E. WALKER,                            §
                                              §
         Plaintiff Below,                     §   No. 247, 2016
         Appellant,                           §
                                              §   Court Below—Superior Court
         v.                                   §   of the State of Delaware
                                              §
DARRYL A. PARSON and                          §   C.A. No. S16C-04-006
THOMAS P. GORDON,                             §
                                              §
         Defendants Below,                    §
         Appellees.                           §

                              Submitted: September 23, 2016
                               Decided: November 14, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                          ORDER

         This 14th day of November 2016, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the judgment of the Superior

Court should be affirmed on the basis of the Superior Court’s April 21, 2016

order.1

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ James T. Vaughn, Jr.
                                                      Justice

1
    Walker v. Parson, 2016 WL 3130093 (Del. Super. Ct. Apr. 21, 2016).